DISSENTING OPINION OP
ME. JUSTICE WOLE.
This was a case wherein an ordinance, or franchise, granted by the Public Service Commission was to take effect within a few weeks when the review of the order of the District Court of San Juan denying the injunction was made a duty of this court. I have not had the necessary amount of time to consider or collect all the authorities or to attempt lo exhaust the field.
The defendants in the court below presented various objections to the remedy of injunction sought by the plaintiff. It was said, for example, that no showing was made that the plaintiff would be deprived of any right by reason of the granting of the ordinance in this case. Given the fact that the'ordinance itself provided for an exclusive right in the White Star Line to use motor busses on the high road of Porto Rico between San Juan and Río Piedras, and given the fact that the said ordinance undertook to refuse to give a certificate of convenience and necessity to any other motor busses covering the same route, I think the plaintiff, who had been operating motor busses for years and who had hitherto complied with all the regulations imposed by the commission, made out a case of injunction. His business in the particular locality where he was operating was inevitably destined to be destroyed. While in certain cases or in certain *487jurisdictions be might have a remedy by mandamus, yet the proposed granting of a monopoly by the Public Service Commission was such a momentous fact that, if the Public Service Commission had no right to grant such an exclusive right, no other remedy would be so adequate or efficacious as an injunction. That injunction is the proper remedy in this class of cases the following authorities will shawl: Section 3 of the Act of March 8, 1906; City of Hammond, Petitioner, v. Echappi Bus Line, Inc., decision of the Supreme Court of the United States, November 21, 1927; City of Hammond, Petitioner, v. Farina Bus Line, decision of the Supreme Court of the United States, November 21, 1927. Same cases as decided by the Circuit Court of Appeals, Seventh Circuit, 11 Fed. (2nd) 940, 943; 32 Corpus Juris 234; 42 Corpus Juris, passim and 657, notes 25 and 27. Belief by injunction covers threatened injuries.
The defendants were insisting that the existing Public Service Commission had not refused to issue a certificate to the appellant, but the answer of the defendant, the Public Service Comission, sufficiently shows that it had accepted all the acts of the prior Public Service Commission and was about to put them into effect.
So far as at present advised, I agree with the court that the Public Service Commission, as constituted when this ordinance was passed or the franchise granted, was an existing organization and was not extinguished by the so-called Butler Act. A reading of that Act shows that Congress intended a continuance of the Public Service Commission as such and only reorganized the members who composed it. My differences with the majority -of the court are principally on the merits of the case.
The grant of the monopoly sought to be established is an attempted exercise of the police power of the state. "While I am aware that under special circumstances, especially in cities, monopolies may arise by granting franchises to one *488person and refusing them to others along certain routes, Modeste v. Conn. Co. et al., 117 Atl. 494, yet I have found no case wherein a monopoly has; in direct and specific terms, been granted and intended; nor do I find any case where on the principal and most traveled route of a community a monopoly has been sought to be established either by legislature, municipality or public service commission. On a principal public way there should be an equality of opportunity and no motor bus or company should be given a decided preference over other persons plying the same trade. I am fairly well satisfied that no satisfactory reason has been shown for the creation of a monopoly, if it could be shown.
Assuming, with the court, that the police power does extend so far, it is a matter for the Legislature to determine whether the monopoly should be granted. Despite their broad powers, public service commissions, I apprehend, are administrative bodies. Of course there are certain administrative powers which yun close to the line. This court considered some of them in People v. Neagle, 21 P.R.R. 339, where certain administrative powers of the Treasurer were involved, but the monopoly here sought to be established is not an act of administration. This is a highly important matter in which not only the owners of motor busses have an interest, but also the general public in its right to travel. The interested total public has a right to have the Legislature determine whether the necessity for a monopoly has arisen.
The monopoly sought to be established in the public travel of Porto Rico and other features of the ordinance are in the nature of legislation. The Legislature can not and has not delegated these legislative powers to the Public Service Commission. In Porto Rico we have a republican form of government. Constitution of the United States, section 40 of the Foraker Act, its continuance in force by the Jones Act, and other provisions of the Organic Act of Porto Rico. In a republican form of government the right to establish or *489create a monopoly under this or similar conditions must in the first instance reside in the Legislature and not in the Public Service Comission.
Under Act No. 70 of 1917 the Legislature authorized the Public Service Commission to “regulate” and control travel over the public roads. Section 52 of said Act, vol. II, page 512, provides as follows:
“The commission shall have power to grant franchises, rights, privileges or concessions for public or quasi-publie purposes, including the right to use, or cross roads, highways and public streams; and to grant franchises, rights, privileges or concessions for the use of public waters for public or private purposes; Provided, That the commission shall not have the power to grant the title or use of public lands or property, or to grant franchises, rights, privileges or concessions for private purposes, except for the use of public waters, without the approval of the Legislature.”
While the Legislature did under section 39 authorize the commission to regulate the public service, it did not, as I understand it, authorize the said commission to establish this monopoly.
If the idea for granting the franchise is congestion or the fear of congestion, there is no indication that congestion will be relieved by a single control. One of the conditions of the franchise proposed to be granted is that the White Star Line should maintain as many motor busses as the Public Service Commission may require. The congestion, it seems to me, would not be affected. If the idea is a lack of financial responsibility in the average owner of a motor bus, this lack could be corrected, as it has been in many other places, by requiring the owner of a motor bus to. furnish an adequate bond. Neither the ordinance nor the record showed the reasons or necessity for the creation of a monopoly in Porto Rico.
It has been maintained or suggested that the right to use motor busses is in the nature of a natural monopoly. Unless vll the traffic is to be controlled, I can not quite get this idea *490of natural monopoly. In addition to motor busses, private trucks, freight trucks and automobiles of all kinds travel over the public roads. It is different where water mains, gas mains, or electric mains are to be built.
Great stress has been laid on the fact that, with respect to other utilities, — railroads, electric light companies, gas companies and the like, — monopolies have been frequently granted. Many of these are in the nature of natural monopolies, but all of them seek and obtain from the government or municipality rights or privileges other than the right to travel on a high road which has existed from time immemorial. A railroad company, while it crosses public roads, in the main does not travel on them, and the case is not parallel. The railroad company, besides, obtains a right to condemn land. All these companies obtain special privileges from the state which preserves the right to create monopolies.
Courts will take judicial notice of the condition of the public roads. Nothing has been drawn to my attention of which the court could take judicial notice which would, under present conditions, require the creation of a monopoly. I go further and say that so far I think the court could take judicial notice that there is no reason for creating a monopoly.
Inasmuch as a monopoly is an extraordinary thing in the line of public travel on regularly used highways, when the plaintiff showed, among other things, that a monopoly was about to be created he established a prima facie case. If there was any possibility of showing the necessity for a monopoly the burden was upon the Public Service Commission to show such necessity, supposing it had the power. I maintain that under the circumstances it was for the courts of Porto Rico to decide whether a necessity for a monopoly existed; that it was a judicial question and that there is no presumption under the facts in favor of the correctness of the ordinance in establishing a monopoly.
The authorities tend to show that if an applicant for a *491certificate to operate a motor vehicle or motor bus complies with all the regulations he has a right by mandamus or otherwise to compel the Public Service Commission to grant him such a certificate. The appellees say that the granting or revocation of a permit is within* the discretion of the Public Service Commission. It is a kind of discretion that must be reasonably exercised, and the courts will proceed against any unreasonable or arbitrary exercise of it. Under ordinary conditions a discrimination, as in the present case, would be an unreasonable exercise of the discretion.
Eeading the majority opinion, one would infer that the plaintiff could perhaps obtain relief at a final hearing. By that time, if the ordinance was enforced, he would probably be excluded from the road. The object of a preliminary injunction is to preserve the statuis quo while the parties are debating important rights. The business of the plaintiff might be totally destroyed. The district court indicated in June that a hearing might be had by the court, in bank. If there was thus sufficient doubt in the two courts, it seems to me the proper thing would have been to preserve the rights of the plaintiff pending the decision. I have some idea that this would have been the attitude of the Supreme Court of the United States, as indicated by the Schappy and Farina Cases, cited at the beginning of this opinion. In those cases, it is true that the injunctions had been granted in the lower court, but the spirit of these decisions, I think, favors my position.
For the foregoing considerations I dissent from the opinion of the court.